Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/559,097 and amendment filed on 01/08/21.  Claims 1, 3-7, 9-12, 21-30 remain pending in the application.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-12, 21-30 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a combination of claim limitations recited in claim 1 and 7: test pattern generation circuitry, which, when in use: receives a noise image; generates a pattern image based on the noise image; and generates a test pattern based on the pattern image, the test pattern being representative of geometric shapes of an electronic device design layout that is free of design rule check (DRC) violations; and rasterization circuitry, which, when in use: receives a noise vector; and generates the noise image as a raster image of the noise vector; a test pattern generation system recited in claim 21: comprising a combination of claim limitations: test pattern generation circuitry, which, when in use: receives a noise image; generates a pattern image based on the noise image; and generates a test pattern based on the pattern image, the test pattern being representative of geometric shapes of an electronic device design layout that is free of design rule check (DRC) violations; and test generation machine learning circuitry including a generator and a discriminator, the generator being configured to generate the pattern image based on the noise image, the discriminator being configured to classify the pattern image as representative of a valid layout clip or an invalid layout clip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851